DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application

	This Office action is in response to the amendment of April 2, 2021 which canceled claims 1-11 and added new claims 12-22.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “pressure pulsation reduction mechanism” is a nonce term that performs the function of reducing “low-pressure pulsation” in claim 18; the “holding member” is a nonce term that performs the function of being “configured to hold the pressure pulsation reduction member” in claim 18; and, the “elastic portion” is a nonce term that performs the function “that biases the pressure pulsation reduction mechanism” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
The claims include new matter in that the new claims are directed to the embodiment of Fig. 12 which includes “the second hole” being “formed at a position overlapping with the pressurizing chamber as the pump body is viewed from above”. See the annotated figure below clearly shows the second hole located directly over/axially in-line with the plunger. Because of this the second hole, which communicates with the upper end portion of the first hole, only communicates with the damper chamber. It does not/cannot communicate with the plunger seal chamber (as set forth in claim 12 lines 8 and 9); furthermore the second hole being connected to the upper end portion of the first hole also means that the point of connection cannot be “between the pressurizing chamber and the uppermost end portion of the cylinder” (as set forth in claim 12 lines 12 and 13, see annotation below); with regards to claim 15, it is noted that the connection point of the second hole and the upper end portion of the first hole is arranged on the damper side and not the cylinder side as claimed; with regards to claim 21, and, as shown in the annotated Fig. 12 below the second hole is arranged from the outer circumference of the relief spring toward the damper chamber but is not disclosed as being formed towards the plunger seal chamber.

    PNG
    media_image1.png
    478
    592
    media_image1.png
    Greyscale


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
reciprocating an inside of a cylinder” is confusing. The cylinder is stationary and therefore the examiner believes the limitation is meant to be “reciprocating inside of a cylinder”.
In claim 12 lines 5 and 6 it is unclear what is represented by, and what the reference frame is, for “an inner circumferential side”.
In claim 12 lines 8 and 9 the limitation setting forth “a discharge side of a discharge valve in the pressurizing chamber” is indefinite because it seems that the “discharge valve is being set forth as located within the pressurizing chamber. The examiner suggest the following language: “a second hole that returns fuel pressurized in the pressurizing chamber in a flow path on a discharge side of a discharge valve to a damper chamber”.
Claim 12 is vague and indefinite because in lines 11 through 15 there is no reference frame for “an upper end portion” or “when viewed from above”.
Claim 12 is also vague and indefinite because it sets forth that the upper end portion of the first hole is connected “between the pressurizing chamber and the uppermost end portion of the cylinder”. Lines 14 and 15 limit the claimed invention to the embodiment of Fig. 12 where the second hole communicates to the damper. For purposes of examination this limitation will be considered to be “an upper end portion of the first hole is connected with the second hole at a position that is located between the pressurizing chamber and the damper chamber”.
Claim 14 is vague and indefinite because the phrase setting forth that the relief valve mechanism is “at a same location as an uppermost end portion of the pressurizing 
In claim 15 lines 3 and 4 is unclear how the uppermost end portion of the hole which is connected can be both “arranged on a cylinder side” and “on an opposite cylinder side”. The orientation of the elements is unclear from the claim language.
In claim 16 line 2 it is unclear what the discharge joint is attached to.
Claim 18 recites the limitation "the opening portion" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 is vague and indefinite because it is unclear how the planar portion of the pump body is biased since this seems to be a fixed member. It is believed that the claim intends to set forth that the elastic portion is coupled to or abuts the pump body at a location other than the opening in order to bias the pressure pulsation reduction mechanism toward a damper cover.
In claim 20 it is unclear what “an inner circumferential side” is part of. For purposes of examination it will be assumed that the inner circumferential side is part of the pressure pulsation reduction mechanism. Further, in lines 3 and 4 the phrase “when viewed from an axial direction of the plunger” is unclear. As set forth it seems the viewer is on the axis looking in some unspecified direction. The examiner suggest referring to “viewed along an axial direction of the plunger”.
In claim 22 it is unclear what the reference frame for “uppermost” is.
In claim 22 the phrase “arranged between an uppermost end portion on an opposite side of the pressuring chamber and the damper chamber”. Specifically, it is 
	Claims not specifically mentioned are indefinite since they depend from one of the above claims.
	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-14, 16, 17, 20-22, as understood, is/are rejected under 35 U.S.C. 102a1 as being anticipated by DE 10327411 (hereafter DE’411, cited by applicant).
	DE ‘411 discloses high-pressure fuel supply pump (see Fig. 12) comprising: a pressurizing chamber 60; a plunger 62 that changes a volume of the pressurizing chamber by reciprocating an inside of a cylinder; a first hole (labeled in the annotated Fig 12 below) formed from an outer circumferential surface of a pump body toward an inner circumferential side; a relief valve mechanism 74 arranged in the first hole; and a second hole 22 that returns fuel in a flow path on a discharge side of a discharge valve 
13.  The high-pressure fuel supply pump according to claim 12, wherein at least a part of the relief valve mechanism arranged in the first hole is closer to the pressurizing chamber than to an uppermost end portion on the pressurizing chamber side of the cylinder.  
14.  The high-pressure fuel supply pump according to claim 12, wherein the relief valve mechanism arranged in the first hole is arranged at a same location (as shown in the annotated figure the relief valve and the plunger overlap axially and are thus in the same vertical location) as an uppermost end portion of the pressurizing chamber.
	With regards to claims 16 and 17 the discharge joint covers the first hole and the first hole has a larger diameter than the second hole.
With regards to claims 21 and there is a relief spring  (labeled in figure) and the second hole goes from the outer circumference of the spring (note the claim does not say the spring and the second hole need to overlap) to the damper chamber 32, thus also meeting claim 22.

    PNG
    media_image2.png
    552
    606
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE ‘411 in view of Cristiani (applied in the previous office action).
As set forth above DE ‘411 discloses the invention substantially as claimed but does not disclose the pressure pulsation reduction mechanism housed in the damper chamber and supported by a holding member provided between the pressure pulsation reduction mechanism and the opening; the biasing member being formed in the holding mechanism and being at a location other than the opening.
As shown below Cristiani discloses the pressure pulsation reduction mechanism (note the annotated Figure of Cristiani below) housed in the damper chamber and supported by a holding member provided between the pressure pulsation reduction mechanism and the opening; the biasing member being formed in the holding mechanism and being at a location other than the opening.

    PNG
    media_image3.png
    380
    725
    media_image3.png
    Greyscale

	 

Thus, it would have been obvious to one of ordinary skill in the art to use the pressure pulsation reduction arrangement located within a damper chamber, as taught by Cristiani, in the generically disclosed fuel pressure pulsation damper chamber of DE ‘411. Using the known technique of utilizing a pressure pulsation reduction mechanism supported by a holding mechanism to provide the smooth fuel supply in DE ‘411 would have been obvious to one of ordinary skill in the art. KSR Int’l Co. V. Teleflex Inc. 550 U.S. ___, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

		Response to Arguments
Applicant’s arguments with respect to claim(s) 12-22 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827.  The examiner can normally be reached on Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /CHARLES G FREAY/ Primary Examiner, Art Unit 3746                                                                                                                                                                                                       




CGF
April 17, 2021